Citation Nr: 0910870	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include degenerative disc disease and spondylolisthesis, L5-
S1.

2.  Entitlement to service connection for neurological 
impairment of the right lower extremity, including weakness 
and atrophy of the tibialis anterior muscle, loss of 
sensation and drop foot, to include as secondary to the 
Veteran's degenerative disc disease and spondylolisthesis, 
L5-S1.
 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran was 
hospitalized while in service for an unspecified reason; 
post-service medical records do not document any back 
disorder until many years post-service; and there is no 
competent evidence that links a current diagnosis of a back 
disorder, including degenerative disc disease and 
spondylolisthesis, to service.  

3.  There is no medical evidence of a right lower extremity 
or right foot disability during service or for many years 
thereafter; there is no competent evidence that links a 
current diagnosis of a right leg or foot disability, 
including weakness and atrophy of the tibialis anterior 
muscle, loss of sensation and drop foot, to service.  

4.  As service connection is not in effect for a low back 
disability, a claim for service connection for neurological 
impairment of the right lower extremity, to include weakness 
and atrophy of the tibialis anterior muscle, loss of 
sensation and drop foot, secondary to a back disorder, 
including degenerative disc disease and spondylolisthesis, is 
without legal merit.
CONCLUSION OF LAW

1.  A back disorder, to include degenerative disc disease and 
spondylolisthesis L5-S1, was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Neurological impairment of the right lower extremity, to 
include weakness and atrophy of the tibialis anterior muscle, 
loss of sensation and drop foot, was not incurred in or 
aggravated by active service, nor may any such neurological 
impairment be presumed to have been incurred therein; service 
connection for a right leg or foot disability secondary to a 
nonservice-connected back disorder is not warranted as a 
matter of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in December 2004 and in December 2005.  
The Veteran also received a Dingess letter in March 2006.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  This letter provided the Veteran notice regarding 
the evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the August 2005 rating decision on appeal; thus, VCAA notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  There is some indication that 
service treatment records were damaged in the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973, and the Colorado Division of Veterans 
Affairs raised the question of whether some of the records 
could be missing.  It is apparent that the Board does not 
have all the records, as the 1953 hospitalization records 
referenced an earlier hospitalization in basic training, 
which is not in the claims file.  As a result, the VA has a 
heightened responsibility to explain the rationale and bases 
for its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

However, pursuant to requests by the RO, all available 
records have been forwarded and associated with the claims 
file.  The records contain the entrance and separation 
examinations as well as intervening records.  There are no 
significant gaps in the records, other than the noted 
hospitalization in basic training.  There are also post-
service private and VA medical records in the claims file.  

After review of the medical records, the Board finds no 
medical evidence of either disability at issue until many 
years after service.  There is no competent evidence that 
links a back or right lower extremity disability to service, 
and, as service connection is not in effect for a back 
disability, the claim for secondary service connection has no 
legal merit.  The Board finds that there is no duty to 
provide an examination or medical opinion under such 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arthritis, e.g., degenerative joint disease, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See C.F.R. §§ 3.307, 3.309.  In order for 
the presumption to apply, the evidence must indicate that 
arthritis became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  

Factual Background

The Veteran contends that his back disorder began during 
service.  He specifically attributes his back disability to 
an injury sustained in a football game in October 1953.  The 
Veteran's service entrance examination in January 1952 showed 
that he had no history or complaints of a back, right leg or 
right foot disorder.  The examination report noted that his 
upper and lower extremities, feet, and spine were all within 
the normal range.  There is no record of complaint, 
treatment, or diagnosis of a back disorder in service.  

From October 8 to 21, 1953, the Veteran was admitted to a 
hospital to evaluate weakness in his leg and aching in his 
arms and shoulders that had developed during basic training 
to rule out muscular dystrophy.  It was noted that lumbar 
punctures were performed during an earlier hospitalization 
while he was in basic training, but these records are not 
associated with the claims file.  The exact cause of the 
weakness in his legs was never determined.  On October 14 he 
had an X-ray taken of his lumbosacral spine, but there is no 
record of the results of the X-ray.  The diagnosis from his 
October 1953 hospitalization stated observation for 
progressive muscular dystrophy within the line of duty.  The 
Veteran's symptoms improved upon bedrest, and he was 
discharged to continue under further observation.  

Although the Veteran had tried to play football, he had to 
quit, according to the service treatment record dated October 
21, 1953.  The service treatment record indicated that his 
inability to play was due to fatigue in his legs.  The 
treatment records did not say anything about a football 
injury, particularly one regarding a back injury.  

His separation examination in September 1955 showed that his 
upper and lower extremities, feet, and spine were normal.

The Veteran has submitted two buddy statements dated January 
2005 and October 2007 from his friend [redacted], who served 
and played football with him.  In the January 2005 statement 
he said that the Veteran was injured and hospitalized from 
playing football.  In October 2007, he stated that the 
Veteran was injured and hospitalized during service, and the 
Veteran was unable to play football when he was released.  He 
also remembered that after service the Veteran had an injury 
while at his son's baseball game, that he was laid up for 
some time, and that he later had back surgery.  

The first record of the Veteran being seen for a back 
disorder was in March 1994, when a private physician found 
that he had degenerative joint disease.  In April 1994 a 
private physician found that he had spondylolisthesis L5-S1 
and lumbar disc degeneration.  The Veteran continued to 
receive treatment for his back disorder.  There is also a 
history of neck surgery and cervical surgery to remove bone 
spurs, as noted in private physician records in October 2000 
and March 1999, respectively.  

In July 2001 the Veteran was seen by a private physician 
regarding his chronic low back problem that had become 
particularly problematic in the past two weeks.  The Veteran 
had, without any provocation, severe pain that originated in 
the back and radiated down his right leg into his forefoot 
region.  The physician found that the Veteran had radicular 
back pain secondary to degenerative joint disease in the 
lumbar spine with subsequent intractable pain.  The Veteran 
stated that his back pain could also be from his recent left 
knee replacement which had perhaps changed his gait.  Another 
physician, also in July 2001, noted that the Veteran had 
acute right-sided sciatica, which improved with epidural 
steroid injections.  

In September 2001 the Veteran reported a 35 year history of 
back and right lower extremity pain.  Although his lumbar 
range of motion was essentially full, the Veteran was found 
to have grade II spondylolisthesis at L5-S1 secondary to 
spondylolysis.  The Veteran had significant degenerative 
changes in his back.

The Veteran had back surgery in November 2001 at a private 
hospital.  He had decompression and fusion L4-L5.  

Regarding his foot disorder, in April and October 2000 a 
private physician noted that the Veteran's gait and station 
were normal.  Then, in July 2001 the Veteran complained of 
pain and numbness in his right foot when he was seen by a 
private physician.  The doctor found that his right ankle 
jerk was somewhat depressed.  He had mild decrease in 
sensation in the dorsum of the right foot.  

In September 2001, while being seen by a private physician, 
the Veteran stated that dorisflexion of his right foot seemed 
diminished as compared to the left and that the muscle did 
not get as tense on the right side as on the left when 
contracting it.  He limped even without pain.  The doctor 
found weakness and atrophy of the right tibialis anterior as 
well as vibratory diminution in the right great toe.  

In June 2004 during a private physician visit, the Veteran 
was found to have stinging and burning in his feet that could 
be radicular in origin.  In August 2004 during another 
private physician visit, the Veteran reported a history of 
right foot drop.  

The March 2006 VA examination and one of the buddy statements 
indicated that the Veteran also sustained a post-service back 
injury.  The VA examination states that in 1962 he injured 
his back lifting up heavy bleachers while his son was playing 
sports.  The Veteran had severe back pain and some right-
sided sciatica.  The Veteran reported that he gradually 
developed worsening back pain and a dropfoot.  

The March 2006 VA examination showed that the Veteran has 
lumbar spine arthritis and disc disease, status-post fusion.  
The examiner did not see clinical evidence of a dropfoot or a 
"slap-foot" disorder.  He assigned the Veteran an 
additional five degree range of motion loss on the DeLuca 
issues.  The examiner noted that service medical records 
indicated that the Veteran was hospitalized for dystrophy, 
but there is no evidence of traumatic injury to his back.  
The examiner stated that after a review of the available 
records and not withstanding the buddy statements and the 
Veteran's memory of the history of the event, it would be 
mere speculation to opine that the current back condition is 
related to a service injury that the Veteran claims to have 
had playing football.  

Analysis

                                                        Back 
Disability 

The Board finds that service connection for a back disorder, 
including degenerative disc disease and spondylolisthesis L5-
S1, is not warranted.  Although the record indicates that the 
Veteran currently has a back disorder, it is devoid of any 
medical or X-ray evidence of a back disability until decades 
post-service.  The Board acknowledges that it is apparent 
from the service treatment records that an X-ray examination 
of the lumbar spine along with lumbar punctures were done 
during service in conjunction with the investigation into the 
Veteran's weakness in his lower extremities, but it is also 
evident that muscular dystrophy rather than a back disability 
was suspected at that time, which was not confirmed.  The 
service treatment records, to include a report of a 
separation examination that includes clinical evaluation of 
the spine and musculoskeletal system, are negative for any 
abnormal findings relating to a back injury or disability.  

As arthritis of the spine was not present within one year of 
service, it may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  The first post-service 
medical evidence of a back disorder, to include arthritis, is 
dated March 1994, which is more than 38 years after service.  
The gap of time between service and the first medical 
evidence of a diagnosis of a back disorder is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  There is no 
competent evidence of a nexus between the Veteran's current 
degenerative disc disease and spondylolisthesis L5-S1 and any 
incident of service.  Following a March 2006 VA examination 
and a review of the relevant medical evidence in the claims 
file, the examiner indicated that it would be mere 
speculation to opine that the Veteran's current back 
condition is related to an in-service injury.  

Also of record are the January 2005 and October 2007 buddy 
statements of [redacted], who served and played football 
with the Veteran while stationed in Germany with the Air 
Force.  He stated that the Veteran was injured and 
hospitalized during service and that the Veteran was unable 
to play football when he got out of the hospital, although he 
also remembered that after service the Veteran had some 
injury while at his son's baseball game and that he was laid 
up for some time immediately afterward.  These statements are 
not inconsistent with the Veteran's service treatment 
records, which show that he played football and was 
hospitalized, albeit it is apparent that the hospitalization 
was to rule out muscular dystrophy.  However, as explained 
below, such lay statements are not competent evidence of the 
alleged contended causal relationship.

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements as in 
this case.  As noted above, in addition to the fact that the 
service medical records do not show a back disorder upon his 
separation from service, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or test results indicative of a 
back disorder until decades post-service.  Such evidence has 
more probative value than lay statements made decades post-
service in conjunction with a claim for compensation 
benefits.

In the Board's judgment, the Veteran and his service comrade 
noted above are competent to provide testimony as to having 
or witnessing a back injury during service, and the Veteran 
is certainly competent to state that he had back pain during 
that time.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses).  However, the 
occurrence of an in-service back injury and subsequent back 
pain are not in dispute.  The impediment to a grant of 
service connection here relates to the onset date of a 
diagnosis of a chronic back disability and whether such 
disability is causally linked to service.  The Veteran is not 
competent to provide an opinion as to whether a diagnosis of 
a chronic back disability was present during or proximate to 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  (Emphasis added.)  The Veteran's arthritis and disc 
disease of the lumbosacral spine were diagnosed on the basis 
of clinical and X-ray examinations.  Further, as there is no 
indication that the Veteran has any medical background, he is 
not competent to provide an opinion regarding the etiology of 
his back disability.  Id.; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Simply stated, his lay opinion regarding 
the approximate onset date and etiology of his back disorder 
lacks probative value.  

Thus, after review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a back disorder.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not applicable and the Veteran's claim for 
service connection for a back disorder must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

                                        Right Lower 
Extremity/Foot Disability

There is no medical evidence of a right lower extremity or 
right foot disability during service or for many years 
thereafter.  As noted above, the Veteran was hospitalized 
during service, apparently because of suspicion of muscular 
dystrophy but a diagnosis of this disease was not confirmed.  
The Veteran's separation from service examination was 
negative for any pertinent abnormal findings; clinical 
evaluation of the lower extremities at that time was normal.  
There is no competent evidence that links a current diagnosis 
of a right leg or foot disability, including weakness and 
atrophy of the tibialis anterior muscle, loss of sensation 
and drop foot, to service.  The only evidence that asserts 
such a nexus consists of the Veteran's statements, but, as 
noted above, as a layman, he is not competent to provide an 
opinion regarding the etiology of his right lower extremity 
disability.   Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against this aspect of the claim, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Ortiz, supra.

As service connection is not in effect for a low back 
disability, a claim for service connection for neurological 
impairment of the right lower extremity, to include weakness 
and atrophy of the tibialis anterior muscle, loss of 
sensation and drop foot, as secondary to a back disorder is 
without legal merit.  38 C.F.R. § 3.310; see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law and not the 
facts are dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law).







ORDER

Entitlement to service connection for a back disorder, to 
include degenerative disc disease and spondylolisthesis, L5-
S1 is denied.

Entitlement to service connection for neurological impairment 
of the right lower extremity, including weakness and atrophy 
of the tibialis anterior muscle, loss of sensation and drop 
foot, to include as secondary to the Veteran's degenerative 
disc disease and spondylolisthesis, L5-S1 is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


